DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4, “the honeycomb” should be “a honeycomb”.  Appropriate correction is required.
Claim 11, 16-20 are objected to because of the following informalities: in line 2, “a reflector of the lamp” should be “the reflector of the lamp”, since the lamp of claim 1 already recites “a reflector”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rong et al., US 2011/0121709 A1.
Regarding claim 1, Rong discloses “A lamp (Fig. 3), comprising a reflector (310, Fig. 3); wherein the reflector is a spherical or bowl-shaped structure (seen in Fig. 3), an inner wall of the reflector is provided with a plurality of reflective layers (alternate reflectors 910-970, Fig. 9, contain multiple layers) in a honeycomb or scaly shape (seen in Fig. 9), each of the plurality of reflective layers comprises a row of reflective surfaces arranged in the honeycomb or scaly 
Regarding claim 2, Rong discloses the invention of claim 1, as cited above, and further discloses “a shape of each of the reflective surfaces is a polygon (¶ [0034], seen in Fig. 9)”.
Regarding claim 9, Rong discloses the invention of claim 1, as cited above, and further discloses “a number of reflective surfaces in each of the plurality of reflective layers is the same (920, 940, 952, Fig. 9).
Regarding claim 10, Rong discloses the invention of claim 1, as cited above, and further discloses “a number of reflective surfaces in each of the plurality of reflective layers is not the same (910, Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2017/0205046 A1 in view of Rong.
Regarding claim 1, Wang discloses a lamp, comprising a reflector (7, Fig. 2); wherein the reflector is a spherical or bowl-shaped structure (seen in Fig. 2).
However, Wang does not disclose “an inner wall of the reflector is provided with a plurality of reflective layers in a honeycomb or scaly shape, each of the plurality of reflective layers comprises a row of reflective surfaces arranged in the honeycomb or scaly shape, and all the rows of reflective surfaces are of surface reflection”.

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a honeycomb reflector, such as taught by Rong, as the reflector, as taught by Wang. One of ordinary skill in the art would have been motivated to include a honeycomb reflector, for mixing the light so it becomes more uniform, and tailoring the light so that it does not reflect multiple times on the reflector before exiting, thus improving efficiency (Rong, ¶ [0009]).
Regarding claim 2, Wang in view of Rong discloses the invention of claim 1, as cited above, and further discloses “a shape of each of the reflective surfaces is a polygon (Rong, ¶ [0034], seen in Fig. 9)”.
Regarding claim 3, Wang in view of Rong discloses the invention of claim 1, as cited above, and further discloses “a first lamp housing (Wang 1, Fig. 2) and a second lamp housing (Wang 2, Fig. 2) and the reflector is detachably disposed inside the first lamp housing (Wang, seen in Fig. 2, the reflector cup is not integrally formed with the housing so it is detachably disposed).
Regarding claim 4, Wang in view of Rong discloses the invention of claim 3, as cited above, except “the first lamp housing is provided with a protrusion , the second lamp housing is provided with a groove , and the first lamp housing is fixedly disposed on the second lamp housing through a plug-in fit between the protrusion and the groove.” Wang does disclose that 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to swap the positions of the protrusion and groove, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, ¶ [0036], applicant has not disclosed any criticality for the claimed limitations in the protrusion being necessarily on the first lamp housing.
Regarding claim 5, Wang in view of Rong discloses the invention of claim 4, as cited above, and further discloses “the protrusion and the groove are fixed by a glue, a screw (15, Fig. 2), or a buckle”.
Regarding claim 6, Wang in view of Rong discloses the invention of claim 4, as cited above, except “at least one mounting hole is disposed in the first lamp housing, at least one first positioning hole is disposed at a first end of the reflector, and the at least one mounting hole is fixed to the at least one first positioning hole through a connecting piece.”
Rong discloses a reflector with a positioning hole (318, Fig. 3)  and mounting hole (corresponding hole in the cover lens, ¶ [0042]), and a connecting piece to fix them together (screw, ¶ [0042]).
At the time the invention was filed, it would have been obvious to include screw holes, as taught by Rong, to the reflector, as taught by Wang. One of ordinary skill in the art would have been motivated to include screw holes and screws, in order to fix the reflector in place so that it does not shift around during use.
Regarding claim 8, Wang in view of Rong discloses the invention of claim 6, as cited above, and further discloses “a battery (Wang 10, Fig. 2) connected to a light emitting diode (LED) light source through a circuit board (Wang 9, Fig. 2).

Regarding claim 9, Wang in view of Rong discloses the invention of claim 1, as cited above, and further discloses “a number of reflective surfaces in each of the plurality of reflective layers is the same (Rong 920, 940, 952, Fig. 9).
Regarding claim 10, Wang in view of Rong discloses the invention of claim 1, as cited above, and further discloses “a number of reflective surfaces in each of the plurality of reflective layers is not the same (Rong 910, Fig. 9).
Regarding claim 11, Wang in view of Rong discloses the invention of claim 1, as cited above, and further discloses “A mining lamp (Wang ¶ [0007]), comprising the lamp of claim 1, and a light emitting diode (LED) light source (Wang 8, Fig. 2), wherein the LED light source is disposed on a recessed portion of a reflector of the lamp (seen in Wang Fig. 2).
Regarding claim 12, Wang in view of Rong discloses the invention of claim 11, as cited above, and further discloses “a number of reflective surfaces in each of the plurality of reflective layers is the same (Rong 920, 940, 952, Fig. 9).”
Regarding claim 13, Wang in view of Rong discloses the invention of claim 2, as cited above, and further discloses “a first lamp housing (Wang 1, Fig. 2) and a second lamp housing (Wang 2, Fig. 2) and the reflector is detachably disposed inside the first lamp housing (Wang, seen in Fig. 2, the reflector cup is not integrally formed with the housing so it is detachably disposed).”
Regarding claims 16-20, Wang in view of Rong discloses the invention of claims 2-6, as cited above, respectively, and further discloses “A mining lamp (Wang ¶ [0007]), comprising the lamp of claims 2-6, a light emitting diode (LED) light source (Wang 8, Fig. 2), wherein the LED light source is disposed on a recessed portion of a reflector of the lamp (seen in Wang Fig. 2).”

Claims 7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rong, and further in view of Liu et al., US 2016/0109104 A1.
Regarding claims 7 and 14, Wang in view of Rong discloses the invention of claims 4 and 6, as cited above, respectively, except “a circuit board is disposed in the second lamp housing, at least one second positioning hole is disposed on the circuit board, at least one positioning post is disposed at a second end of the reflector, and the at least one positioning post is fixed in the at least one second positioning hole.” 
Wang discloses a circuit board (9, Fig. 2) disposed in the second lamp housing and the reflector is in contact with the circuit board (seen in Fig. 2, ¶ [0022]). Wang also discloses a positioning post and hole in another embodiment (Fig. 4).
Liu discloses an LED device with a reflector (130, Fig. 1) and a circuit board (110, Fig. 1), and the reflector contains a positioning post (131, Fig. 1), and the circuit board contains a positioning hole (seen in Fig. 1).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include positioning posts and hole, such as taught by Liu, to the reflector and circuit board, as taught by Wang. One of ordinary skill in the art would have been motivated to include positioning posts and hole for aligning the LED and the reflector so that the LED is directly in the center of the reflector opening (Liu, ¶ [0009, 0025]).
Regarding claim 15, Wang in view of Rong and Liu discloses the invention of claim 7, as cited above, and further discloses “a battery (Wang 10, Fig. 2) connected to a light emitting diode (LED) light source through a circuit board (Wang 9, Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rodriguez, US 2016/0047530 A1
Devaney et al., US 2009/0184646 A1 discloses a portable light with a reflector cup.
Eckert et al., US 2012/0281418 A1 discloses a reflector cup with facets (Fig. 5) and positioning posts (51, Fig. 7).
Hsieh, US 2006/0268556 A1 discloses a faceted reflector cup with posts.
Lo, US 2009/0040770 A1 discloses a faceted reflector cup.
Tarter et al., US 2008/0205036 A1 discloses a headlamp with a reflector cup.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                 

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875